This case is remanded under the provisions of V.R.A.P. 10(e) for the forthwith taking of testimony to make the record conform to the truth. In view of the probability of judicial disqualification of the presiding judge and members of the trial court, venue *635of this matter is changed to Chittenden Superior Court under the authority of V.R.A.P. 2 and V.R.Cr.P. 21(b) for the limited purpose of disposing of this remand. Upon completion of findings of fact and disposition of the issues, the record is to be returned to this Court prior to the opening of the October Term, 1977.